Interim Decision *1761

MATTER OF NODAILL

In Deportation Proceedings
A-12615416
Decided by Board July

08,

1987

Conviction of the offense of indicting upon a eland corporal injury resulting
in a traumatic condition in violation of section. 273(d) of the California
Penal Code Is conviction of a crime involving moral turpitude.

Mums:
Order: Act of 1862—Section 241(a) (4) (8 U.B.O. 1251(0 (4)]--cionvieud of
crime involving moral turpitude within five years after
entry, to wit, child beating.
ON Ilescara or lizarommyr:

Ox Buzau? or SEMVICS:

Howard R. Harris, Esquire

Sam I. Feldman

1019 National Avenue
National City, Calif. 92050
(Brief filed)

Trial Attorney
(Brief filed)

The respondent, a native and citizen of Mexico, appeals from an
order entered by the special inquiry officer on May 18, 1967 which
directs her deportation to Mexico on the charge that within five years
after her entry, she was convicted of a crime involving moral turpitude, to wit, child beating, in violation of section 273(d) of the
California Penal Code. Exceptions have been taken to the finding
that the crime defined by section 273(d) of the California Penal
Code involves moral turpitude.
The respondent is a female married alien, 35 years of age, who was
admitted to the United States for permanent residence on June 14,
1961 at the port of San Ysidro, California. She was convicted in the
Superior Court of the State of California on April 15, 1965 for the
offense of inflicting corporal injury upon a child, in violation of section 273(d) of the California Penal Code. She was sentenced to confinement in the California Institution for Women for a term of not
more than two years as provided by the statute.
It is conceded by counsel that the respondent was convicted of the
offense defined by section 273(d) of the California Penal Code. Section 273 (d) reads in pertinent part as follows :
338

Interim Decision #1761
. . . any person who wilfully Inflicts upon any child any cruel or inhuman
corporal punishment or injury resulting in a traumatic condition is guilty of
a felony .. .
Counsel argues that section 273(d) of the California Penal Code does
not necessarily involve moral turpitude. Counsel maintains that the
conduct of a person convicted of a violation of section 273 (d) could
be the result of a quickness of temper or a weakness of character and
not be accompanied by a vicious and corrupted mind.
The information filed against the respondent on February 24, 1965
reads in part as follows:
Between the 26th day of December 1964, and the 7th day of January 1965 (the
respondent) . . . did wilfully, unlawfully and feloniously make an assault and
Inflict a

corporal injury upon Oscar Nodahl. then and there a minor child under
the age of 21 years, to wit, of the age of 9 years, and that the said assault did

result in a traumatic injury to the said Oscar Nodahl, a human being.

Moral turpitude refers to conduct which is inherently base, vile or
depraved and contrary to accepted rules of morality. The term "child,"
as used in section 278(d) (supra) includes children of tender years,
who by reason of their physical immaturity are helpless against the
cruelty of their parents. The California statute by its very terms
defines an assault upon a child which is "cruel or inhuman corporal
punishment or injury" which results in a "traumatic condition." A
traumatic condition has been defined as a wound or other abnormal
bodily condition resulting from the application of some external force.
People v. Stewart,188 C.A. 2, 88,10 C.R. 217.
We conclude on the basis of the foregoing that section 273(d) of
the California Penal Code defines an act of baseness, vileness, or depravity contrary to the accepted mores of society. We affirm the order
entered by the special inquiry officer and will dismiss the appeal.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

389

